[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 04-16675                    July 14, 2005
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK
                          ________________________

                      D.C. Docket No. 04-20185-CV-FAM

WILLIE REYNOLDS,

                                                          Petitioner-Appellant,

      versus

LOREN GRAYER, Warden,

                                                          Respondent-Appellee.

                         __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 14, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Federal prisoner Willie Reynolds appeals pro se the denial of his petition for

a writ of habeas corpus under 28 U.S.C. section 2241. Reynolds contends that,
because his career offender status was not used in the calculation of his sentence

under the Sentencing Guidelines, any reference to his status as a career offender

violates his right to accurate information and should be deleted from his

Presentence Investigation Report and Bureau of Prison records. Because the

district court did not have subject matter jurisdiction to reach the merits of

Reynolds’s petition, we vacate and direct the district court, on remand, to dismiss

the petition.

      Although the district court did not dismiss Reynolds’s petition on

jurisdictional grounds, we must examine subject matter jurisdiction sua sponte

whenever it may be lacking. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

410 (11th Cir. 1999). We must examine both our jurisdiction and that of the

district court. Id. at 409. If we are without jurisdiction, then we will not address

the merits of Reynolds’s petition.

      Section 2241 does not offer Reynolds an avenue for relief. “The ‘savings

clause’ of § 2255 permits a prisoner to file a § 2241 petition only if an otherwise

available remedy under § 2255 is ‘inadequate or ineffective’ to test the legality of

his detention.” Darby v. Hawk-Sawyer, 405 F.3d 942, 945 (11th Cir. 2005). The

statutory prohibition against filing successive petitions under section 2255 without




                                           2
our permission does not render Reynolds’s remedies under section 2255

inadequate or ineffective for purposes of the savings clause:

      The Antiterrorism and Effective Death Penalty Act’s . . . restrictions on
      successive § 2255 motions, standing alone, do not render that section
      “inadequate or ineffective” within the meaning of the savings clause,
      and, consequently, a petitioner who has filed and been denied a previous
      § 2255 motion may not circumvent the successive motion restrictions
      simply by filing a petition under § 2241.

Id. The district court did not have jurisdiction to consider Reynolds’s petition,

because he did not meet the requirements of the savings clause of section 2255.

We, therefore, vacate the decision of the district court and remand so that the

district court may dismiss Reynolds’s motion for lack of subject matter

jurisdiction.

      VACATED and REMANDED.




                                          3